DETAILED ACTION
This is in response to the amendment filed 10/16/2020. Claims 1-20 are pending and presented for examination. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1 – 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 19 of Patent application No. 10,419,515 


With respect to claim 1 of the instant application, please refer to the table below, which illustrates the obvious relationship of the claim limitations at issue:
. 


Instant application
Application:  10,419,515 B2
Claim 1
A system comprising to process navigation information, the system including: at least one hardware processors, the at least one hardware processor configured to perform operations comprising: receiving a data request, the data request comprising a query and a network entity identifier, the network entity identifier uniquely identifying a client device; generating a data response and network event information in response to the data request, the network event information describing the 



 A system to process information, the system comprising: at least two hardware processors, the at least two hardware processors configured to perform operations comprising: receiving a first network event associated with a first application processing server, the first network event indicating a client identifier for a client and a first network entity identifier, the first network entity identifier included in a first network response generated in response to a first 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3, 11-13 and 20 are rejected under 35 USC 103(a) as being unpatentable over Modrall et al (US 2007/0078983 A1) further in view of Hamadi (us 2004/0025055).


Regarding claim 1, Modrall  discloses “a memory” (See Modrall  ¶ 0053); at least one hardware processors, the at least one hardware processor configured to perform operations comprising “receiving a data request” (See Modrall  figure 3 and ¶ 0036; receiving a access request), “the data request comprising a query and a network entity identifier” (see Modrall  fig 3, ¶ 036; request includes client's fingerprint and information that is specific to the client's request; ¶ 0022 discloses a request is received at a server (e.g., server 14a), the server identifies the IP address from which the request originates), “the network entity identifier uniquely identifying a client device” (See Modrall   ¶ 0022 discloses a request is received at a server (e.g., server 14a), the server identifies the IP address from which the request originates and ¶ 0029; client’s identification information), “generating a data response and network event information in response to the data request” (See Modrall  ¶ 0036; creating a new log entry); "the network event information describing the data request and the data response” (See Modrall  ¶ 0036; creating a new log entry) “associating the network entity identifier with a client internet protocol address of the client device”( see Modrall  ¶ 0037, compares the client fingerprint stored in local log file 33 to the information stored in configuration file), “responsive to detecting a prior instance of a same client internet protocol address, identifying, based on the detected prior instance., a network event as being associated with a robot” (See Modrall  ¶ 0038; determining, based on client fingerprint, if the web browser is of a robot).
Modrall does not appear to explicitly disclose detecting a prior instance of a same client internet protocol address being associated with a different network entity identifier”. 
 However, Hamadi discloses detecting a prior instance of a same client internet protocol address being associated with a different network entity identifier (See Hamadi ¶ 0017 -¶ 0019). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Modrall and Hamadi before him or her, to modify the invention of Modrall to analyze if the search request and identifying network addresses to determine whether they are transmitted by a robot or by human. The suggestion for doing so would have been to improve the reliability of the system and solve problems such as demands made upon web sites by robots may result in increased access time to the site by genuine customers if resources are limited (¶ 0007).     

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, Modrall further discloses “wherein the operations further comprise: storing the network entity identifier black list).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, Modrall further discloses “collecting a requested webpage identifier from each network event; and determining a frequency of data requests for the requested webpage identifier based on the collected requested webpage identifiers”; (see Modrall  ¶ 0020; ¶ 0032).

Claims 11- 13 are the method claims corresponding to the system claims 1 - 3 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 3.  Claims 11 – 13 are rejected under the same rational as claims 1 – 3.


Claim 20 is the Non-transitory machine readable medium claim corresponding to the system claim that has been rejected above.  Applicant attention is directed to the rejection of claims 1. Claim 21 is rejected under the same rational as claims 7.

Allowable Subject Matter
Claims 4 – 10, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED M KASSIM/Primary Examiner, Art Unit 2468